Fourth Court of Appeals
                               San Antonio, Texas
                                    January 16, 2019

                                  No. 04-18-00364-CV

               IN THE INTEREST OF S.L.T., AND A.C.T., CHILDREN

              From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 33615
                       Honorable Robert Cadena, Judge Presiding

                                        ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      It is so ORDERED on January 16, 2019.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court